Citation Nr: 1548022	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-46 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for asthma and assigned a noncompensable (0 percent) rating effective November 1, 2007.  In a subsequent September 2010 rating decision, the RO in Atlanta, Georgia, increased the initial rating to 10 percent effective November 1, 2007.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in October 2012.  A copy of the hearing transcript is of record.  The matter was then remanded by the Board for additional development in March 2014 and January 2015.


FINDING OF FACT

1.  Prior to July 30, 2010, and from April 8, 2015, the Veteran's asthma was not manifested by FEV-1 or an FEV-1/FVC ratio of 70 percent or less, and did not require daily inhalational or oral bronchodilator therapy.

2.  From July 30, 2010 through April 7, 2015, the Veteran's asthma was controlled with daily inhalational or oral bronchodilator therapy.


CONCLUSIONS OF LAW

1.  Prior to July 30, 2010, and from April 8, 2015, the criteria for an initial rating higher than 10 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2015).

2.  From July 30, 2010, through April 7, 2015, the criteria for an initial 30 percent rating for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a November 2007 letter prior to the initial adjudication of her service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, in cases where service connection has been granted and an initial disability rating and effective date assigned, as in the current case, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been satisfied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating her service-connected asthma condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been compliance with the Board's prior remand directives, namely obtaining a VA examination to assess the current severity of the Veteran's condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's asthma is currently assigned a 10 percent rating under Diagnostic Code (DC) 6602, which specifically contemplates bronchial asthma.  Under DC 6602, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is assigned under DC 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, DC 6602.

When the pulmonary function tests (PFTs) are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  The post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

The Veteran underwent a VA examination in January 2008.  She reported tightness in chest and shortness of breath with walking 5 city blocks.  She also had asthma attacks once every two days, and required bronchodilator by inhalation intermittently.  Pulmonary function testing revealed a FEV-1/FVC ratio of 85 percent.

Private records from June 2010 included a PFT which documented post-bronchodilator FEV-1 of 92.6 percent, and FEV-1/FVC ratio of 86 percent.

An additional VA examination was conducted in July 2010.  The Veteran reported intermittent episodes of chest tightness with dyspnea, including dyspnea on exertion when walking 3/4 of a mile.  She had asthma attacks 3 to 4 times a week, which were relieved by inhaler.  She used an inhaler daily to prevent attacks.  The accompanying PFT revealed post-bronchodilator FEV-1 of 96 percent, and a FEV-1/FVC ratio of 92.5 percent.

During her October 2012 hearing, the Veteran testified that she used her inhaler once in the morning, then as needed after that.  She was unable to run or jog due to her asthma, and sometimes had to use inhaler when walking.

Another VA examination was conducted in April 2014.  The Veteran reported using her inhaler when there is a lot of pollen in the air or when she was walking.  She would take 2 puffs of albuterol in the morning and "be OK."  The examiner described inhaler use as "intermittent."  Although a PFT was performed, the examiner stated that the recorded lung volumes were "almost certainly in error," and that the test would have to be repeated.

In order to obtain the necessary clinical information, the Veteran was afforded another VA examination in April 2015.  She reported shortness of breath when outside during the spring, and occasional shortness of breath with exercise.  She denied a frequent cough, nighttime awakenings, or emergency room visits due to asthma.  She used an albuterol inhaler as needed, typically 1 to 2 times per week.  Pulmonary function testing revealed pre-bronchodilator FEV-1 of 86 percent, and a FEV-1/FVC ratio of 79 percent.  The examiner stated that the PFT was normal, with no evidence of airflow obstruction, and therefore post-bronchodilator testing was not necessary.  She concluded that the Veteran had mild asthma.

As noted above, a higher 30 percent rating is warranted under DC 6602 when FEV-1 or the FEV-1/FVC ratio measured 70 percent or below.  However, as the evidence shows, these levels were not reached at any point during the appeal period.  At worst, FEV-1 was 86 percent and the FEV-1/FVC ratio was 79 percent, as measured in April 2015.  Therefore, the PFT results do not correspond to a higher 30 percent.

A higher 30 percent rating is also warranted if the condition requires daily inhalational or oral bronchodilator therapy.  During her July 2010 VA examination, October 2012 hearing, and April 2014 VA examination, the Veteran reported using her inhaler daily to prevent attacks, consistent with the 30 percent rating criteria.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she utilizes her inhaler on a daily basis to prevent asthma attacks.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the frequency of her inhaler use.  

However, the Board further notes that during her January 2008 VA examination, she reported having attacks only once every two days, and "intermittent" bronchodilator therapy was noted.  Similarly, during her April 2015 VA examination, she reported using her albuterol inhaler as needed, which was 1 to 2 times per week.  These findings are not consistent with the daily inhalational therapy contemplated by the 30 percent rating.

In sum, the Veteran met the criteria for a higher 30 percent rating, but only for the period from July 30, 2010 (the date of the VA examination in which she reported daily inhaler use), through April 7, 2015 (the day before the VA examination in which she reported only intermittent inhaler use).  Notably, the exact onset of the Veteran's level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that she met the criteria for these ratings corresponds to the dates of the VA examinations.

The criteria for an even higher 60 percent rating have not been met.  As noted above, PFTs do not correspond to the lesser 30 percent rating criteria, and there is no indication that the Veteran's condition required monthly visits to a physician for care of exacerbations, or at least three courses of systemic corticosteroids per year.

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's intermittent to daily use of inhalational therapy is expressly contemplated by the rating criteria, and her symptoms of chest tightness and shortness of breath are implicitly considered under DC 6602, which addresses bronchial asthma.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial 30 percent rating for asthma is granted from July 30, 2010, to April 7, 2015.

An initial rating higher than 10 percent is denied prior to July 30, 2010, and from April 8, 2015.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


